DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 6015193) in view of Davies (US 2007/0033511 A1) and Mizutani et al. (US 2009/0093931 A1).
As to claim 1, Vogel discloses a chassis control system of a vehicle comprising: a first braking system (Col. 2, lines 42-54, traction control system) configured to provide braking for the vehicle; a second braking system (Col. 2, lines 42-54, anti-lock brake system) configured to provide braking for the vehicle; a first steering system (Lr9, Lr10) configured to provide steering for the vehicle; a second steering system (La3) configured to provide steering for the vehicle; an Advanced Driver Assistance Systems (computing unit 3) configured to provide control signals to each of the first braking system, the second braking system, the first steering system, and the second steering system; a first data bus (Fig. 2, redundantly designed data bus 2) connecting each of the first braking system, the second braking system, the first steering system, and the second steering system to the ADAS; and a second data bus (Fig. 2, redundantly designed data bus 2) connecting each of the first braking system, the second braking system, the first steering system, and the second steering system to the ADAS; wherein each of the first braking system, the second braking system, the first steering system, and the second steering system is connected to both (Fig. 2, redundantly designed data bus 2) the first data bus and the second data bus through a connection. Vogel does not explicitly disclose the first data bus and the second data bus through a connection comprising a same pair of input and output pins; a first motor driving a first rear wheel of the vehicle; a second motor driving a second rear wheel of the vehicle; and wherein the first motor and the second motor are configured to generate different amounts of torque to steer the vehicle when both the first steering system and the second steering system both fail. Since first data bus and second data bus are redundant data bus, using the same pair of input and output pins would eliminate the use of different pair of input/output pins which would reduce manufacturing cost of the data bus connections, such as taught by Davies (Fig. 1). Therefore, given the teaching of Davies, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the system of Vogel by incorporating the feature of use the same pair of input and output pins for data bus connection to reducing manufacturing cost. 
Mizutani teaches a first motor (Claim 1) driving a first front wheel of the vehicle; a second motor (Claim 1) driving a second front wheel of the vehicle; and wherein the first motor and the second motor are configured to generate different amounts of torque to steer the vehicle when both the first steering system fail (Claim 1).  Therefore, given the teaching of Mizutani, it would have been obvious to a person with ordinary skill in the art before the effective filing of the claimed invention to modify the system of Vogel by incorporating the feature of applying two motors on each side of rear wheel to generate different amount of torque to steer when steering system failed, to provide a backup steering function to the vehicle. 
 As to claim 2, Vogel further discloses wherein the first braking system comprises an electronic stability program (Col. 2, lines 42-54, traction control system). 
As to claim 3, Vogel further discloses wherein the second braking system comprises an electric braking system (Col. 2, lines 42-54, purely electrically abs). separate from the ESP. 
As to claim 4, Vogel further discloses wherein the first steering system comprises an electronic power steering (EPS) system (La1). 
As to claim 5, Vogel further discloses wherein the second steering system comprises an active rear steering (La2) system. 
As to claim 6, Vogel further discloses wherein the EPS system and the ARS system are configured to steer the vehicle independent of each other (col. 4, line 61- Col. 5, line 20). 
As to claim 7, Vogel further disclose wherein the ADAS is configured to communicate with at least one of the first braking system and second braking system and at least one of the first steering system and second steering system via one of the first data bus and the second data bus if the other of the first data bus and the second data bus fails (Col. 6, lines 5-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661